Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00286-CV

                                           Roberto LAZOS,
                                              Appellant

                                                   v.

                                      STATE FARM LLOYDS,
                                            Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-16-78
                             Honorable Ana Lisa Garza, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: January 24, 2018

AFFIRMED

           This is an appeal from a trial court’s order granting summary judgment in favor of appellee

State Farm Lloyds with regard to appellant Roberto Lazos’s Texas Insurance Code and common

law bad faith claims. The trial court concluded State Farm’s payment of an appraisal award

precluded Lazos’s claims as a matter of law pursuant to this court’s decision in Garcia v. State

Farm Lloyds, 514 S.W.3d 257 (Tex. App.—San Antonio 2016, pet. denied). On appeal, Lazos

raises a single issue, arguing this court must reconsider its Garcia decision in light of the Texas

Supreme Court’s decision in USAA Tex. Lloyds Co. v. Menchaca, 60 Tex. Sup. Ct. J. 672, 2017
                                                                                                    04-17-00286-CV


WL 1311752 (Tex. Apr. 7, 2017). We recently addressed this same issue in Ortiz v. State Farm

Lloyds, No. 04-17-00252-CV, 2017 WL 5162315 (Tex. App.—San Antonio Nov. 8, 2017, pet.

filed) (mem. op.). Based on our analysis and holding in Ortiz, we affirm the trial court’s summary

judgment in this case. 1

                                                 BACKGROUND

         In 2014, Lazos suffered property damage as a result of a wind and hailstorm. Lazos’s

property was covered by an insurance policy issued by State Farm. Lazos submitted a claim, but

State Farm found the alleged property damage failed to exceed the policy’s deductible.

Accordingly, State Farm completed its claim adjustment, making no payment. Thereafter, Lazos

filed suit against State Farm, seeking damages for wrongful denial and underpayment of his claim.

After suit was filed, State Farm invoked the appraisal clause in Lazos’s insurance policy. Through

the appraisal process, it was determined that Lazos suffered property damage in the amount of

$2,383.64 — an amount higher than the damage estimate originally asserted by State Farm. As a

result of the appraisal, State Farm paid Lazos $1,043.08, the amount of damage determined by the

appraisal less the deductible and recoverable depreciation.

         State Farm filed a motion for summary judgment, arguing it was entitled to a take-nothing

summary judgment on Lazos’s breach of contract and extra-contractual claims based on this

court’s decision in Garcia. The trial court granted State Farm’s motion for summary judgment,

rendering a take-nothing judgment in favor of State Farm. Lazos then perfected this appeal.




1
  In the appellant’s brief in Ortiz, appellate counsel for Ortiz admits the legal arguments in Ortiz, this appeal, and
Alvarez v. State Farm Lloyds, No. 04-17-00251-CV “are identical.” The appellants in these three appeals are
represented by the same appellate counsel.

                                                        -2-
                                                                                      04-17-00286-CV


                                             ANALYSIS

       As noted above, in his sole appellate issue Lazos contends we must reconsider our Garcia

decision in light of the supreme court’s decision in Menchaca. However, we recently decided this

issue in Ortiz contrary to Lazos’s position. See 2017 WL 5162315, at *1. In Ortiz, we recognized

that under our decision in Garcia, an insurer’s payment of an appraisal award entitles the insurer

to summary judgment on an insured’s contractual and extra-contractual claims. Id. at *1–2 (citing

Garcia, 514 S.W.3d at 264–65, 276–79). We then analyzed the supreme court’s decision in

Menchaca to determine whether it required us to revisit our holding in Garcia. After analyzing

Menchaca, we held: (1) it does not involve the payment of an appraisal award, and (2) nothing in

the “five distinct but interrelated rules that govern the relationship between contractual and extra-

contractual claims in the insurance context” required us to revisit Garcia or reverse the summary

judgment in favor of State Farm. Id. at *2–*3 (quoting Menchaca, 2017 WL 1311752, at *4).

Thus, we held there was nothing in Menchaca requiring that we revisit our decision in Garcia.

See id. We hold our decision in Ortiz — holding that Menchaca does not change our prior holding

in Garcia — controls this appeal and compels us to overrule Lazos’s appellate issue. See id.

                                           CONCLUSION

       Accordingly, because State Farm paid the appraisal award in this case, and Lazos has failed

to assert any ground for setting aside the appraisal award or present evidence of an act so extreme

that it caused him injury independent of his claim under the policy, we hold summary judgment

was properly granted on Lazos’s contractual and extra-contractual claims. See Garcia, 514 S.W.3d

at 265, 278–79.

                                                  Marialyn Barnard, Justice




                                                -3-